Motion for an extension of time granted insofar as to extend the time for defendant-appellant to serve her answer to 10 days after service upon her attorney of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 8, 1962, with notice of argument for February 20, 1962, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.